DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-20 are pending.
Claims 1-13 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. BR 1020180754459 filed on 07 December 2018.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).


Drawings
The drawings are objected to because the text is too small. PCT Rule 11.13 (h) requires that height of the numbers and letters shall not be less than 0.32 cm. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from PCT Rule 11.13 (c) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.

The drawings are objected to because of the quality of the lines and characters.  PCT Rule 11.13 (a) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be shall be executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings.


Claim Objections
While The Office put best effort to identify informalities and to recommend corrections as shown below, The Office requests Applicant to evaluate the claims thoroughly to ensure that Applicant’s intention of the claims are clearly recited.

Claim 14 is objected to because of the following informalities: 
“PROCESS Intelligent environment management” should read “A process of intelligent environment management”
“the levels of user and environment adherence” in lines 1-2 should read “user and environment adherence levels”
“Calculate” in line 4 should read “calculating”
“the system.” in line 6 should read “a system,”
“Calculate” in line 7 should read “calculating”
“levels.” in line 7 should read “levels,”
“interact” in line 9 should read “interacting”
“recalculating” in line 10 should read “and recalculating”
“profiles, and so on.” in line 11 should read “profiles.”
Appropriate corrections are required.

Claim 15 is objected to because of the following informalities: 
“PROCESS” in line 1 should read “the process”
“AI techniques” in line 1 should read “the AI techniques”
”the application of strategies, such as” in line 2 should read “at least one of”
Appropriate corrections are required.

Claim 16 is objected to because of the following informalities: 
“PROCESS” in line 1 should read “the process”
“the user adherence level” in lines 1-2 should read “a user adherence level”
“the environment adherence level” in line 2 should read “an environment adherence level”
“the Registration Process” in lines 2-3 should read “a registration process”
Appropriate corrections are required.

Claim 17 is objected to because of the following informalities: 
“PROCESS” in line 1 should read “the process”
“users” in line 2 should read “user”
Appropriate corrections are required.

Claim 18 is objected to because of the following informalities: 
“SYSTEM Intelligent environment management” should read “A system of intelligent environment management”
“the user and environment adherence levels” in line 3 should read “user and environment adherence levels”
“the users” in line 4 should read “the user”
“the cloud.” in line 6 should read “a cloud data processor,”
“A cloud data processor” in line 7 should read “the cloud data processor”
“the dynamic user and environment profile calculations using AI.” in lines 7-8 should read “dynamic user and environment profile calculations using AI”
“A cloud data processor” in line 9 should read “the cloud data processor”
“calculations.” in line 10 should read “calculations,”
“the system’s setpoint” in line 11 should read “a system setpoint”
“environments.” in line 12 should read “environments,”
“the status” in line 14 should read “status”
“and also” in line 16 should read “and”
“APP Mobile application, installed on users’ smartphones” in lines 16-17 should read “a mobile application, installed on a smartphone of the user”
“from cloud stores, such as PlayStore and AppleStore, for requesting adjustments, sending commands, viewing equipment status and systems and receiving insights with visualization of results from images, graphics, text, and voice according to user-defined parameterization” in lines 17-20 should read “from cloud stores, for requesting the adjustments, sending the commands, viewing the status of equipment 
Appropriate corrections are required.

Claim 19 is objected to because of the following informalities: 
“SYSTEM” in line 1 should read “the system”
“commands” in line 2 should read “the commands”
“SETPOINT” in line 3 should read “setpoint”
“AIMs” in line 5 should read “AI modules (AIMs)”
Appropriate corrections are required.

Claim 20 is objected to because of the following informalities: 
“SYSTEM” in line 1 should read “the system”
“the cloud” in line 3 should read “the cloud data processor”
“network, data input” in line 4 should read “network, or data input”
“laptops, tablets, and so on” in lines 5-6 should read “laptops, or tablets”
Appropriate corrections are required.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

Claims 18-20 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claim 8, this claim recites the claim limitation a “data collection agent”.  For purposes of examination, as described in paragraphs [0117], [0120] and figure 1 of the published specification, the “data collection agent” will be construed as a software running on an Intelligent Gateway of the IoT Station. Claims 19-20 are dependent claims of claim 18.

Because the referred claim limitations of claims 18-20 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 18 recites “SYSTEM Intelligent environment management, which, along with the ENVIRONMENTAL ADHESION LEVEL MIA AND USERS WITH DYNAMIC PROFILES, calculates” in lines 1-3. It is unclear what Applicant means by “ADHESION LEVEL MIA”. Further, it is unclear how the “SYSTEM Intelligent environment management, which, along with … USERS …, calculates.” For examining purposes, the phrase has been interpreted to mean “A system intelligent environment management, based on an environmental adherence level and user dynamic profiles, calculates”. 
In addition, the claim recites “An actuator configured to adjust the system’s setpoint so as to find the best adherence level for both users and environments” in line 11. It is unclear what Applicant means by “… the best …”. For examining purposes, the phrase has been interpreted to mean “An actuator configured to adjust the system’s setpoint”.
Claims 19-20 are dependent claims of claim 18. The claim 18 is rejected under 35 U.S.C. 112(b), and therefore, claims 19-20 are rejected under 35 U.S.C. 112(b).
Appropriate corrections are required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding claim 14, the claim recites, “Calculate the dynamic user and environment profiles using AI techniques, collecting data from the environment through sensors and user data through registrations and interaction with the system; Calculate the user and environment adherence levels; and recalculating the dynamic user and environment profiles, and so on.” These limitations, as drafted, are processes that, under its broadest reasonable interpretation, are concepts that fall into the “mathematical concept” group of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  Claim 14 recites “Acting on the system to improve adherence levels, deliver insights, graphic interface built with graphical elements with results, and interact with the user, restarting the process whenever there is a new comfort adjustment request”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  When so evaluated, the additional limitation of “Acting on the system to improve adherence levels, deliver insights, graphic interface built with graphical elements with results, and interact with the user, restarting the process whenever there is a new comfort adjustment request” is not indicative of integration into a practical application, see MPEP 2106.05(g). No details whatsoever are provided with its relationship to the abstract idea “calculate …; calculate …; and recalculate …”. The claim does not recite an improvement in a technology as set forth in MPEP 2106.04(d) and MPEP 2106.05(a).  Instead, conclusory descriptions and recitations are presented associated with the modification of data. Accordingly, the additional elements recited in the claim do not integrate 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of “Acting on the system to improve adherence levels, deliver insights, graphic interface built with graphical elements with results, and interact with the user, restarting the process whenever there is a new comfort adjustment request” provide no details whatsoever with its relationship to the abstract idea “calculate …; calculate …; and recalculate …”. The claimed limitation of “Acting on the system to improve adherence levels, deliver insights, graphic interface built with graphical elements with results, and interact with the user, restarting the process whenever there is a new comfort adjustment request” does not add more than an insignificant extra-solution activity to the judicial exception and does not impose a meaningful limit on practicing the abstract idea, see MPEP 2106.05(g). The claim is not patent eligible.
Claims 15-17 simply add more detail to or are cumulative to the abstract idea of claim 14.
Claim 18 is not patent eligible for the similar reasons as described for the claim 14 above.
Claims 19-20 simply add more detail to or are cumulative to the abstract idea of claim 18.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saxena et al. (US 2018/0288161 A1), hereinafter ‘Saxena’.

Regarding claim 14, Saxena teaches:
PROCESS Intelligent environment management, which aims to find the levels of user and environment adherence and use them to make set point adjustments and interact with the users; whereas said process comprising the steps of: (Saxena: figure 2A-8; [0027] “An interactive device controller is disclosed. For example, network connected smart devices of a deployment environment are controlled autonomously using a controller hub that anticipates needs of a user and automatically controls smart devices without requiring the user to manually operate a complex set of the smart devices in a remote control fashion. The controller hub may anticipate needs of the user by applying machine learning, specified preferences of the user, and/or automation rules to detected sensor inputs (e.g., inputs from camera, microphone, motion detector, etc.).”; [0028] “In some embodiments, context information is utilized in learning and detecting states (e.g., detected user activities) that trigger one or more actions. For example, rather than relying on raw sensor information to learn and detect a state that triggers an appropriate network connected smart device action, detected information from one or more sensors in an environment is analyzed in a context of higher level context information known about the specific environment where the sensors are located (e.g., sensor information combined with associated context information to generate and/or as an input to a prediction model). This allows sensor data to be interpreted as contextual events that are used by one or more models to detect a state/activity of a user. By using the higher level contextual events as inputs to these [The environment control process as illustrated in figures 2A-8, read on “PROCESS”. The environment condition/state, that is controlled by the smart devices, meeting the needs of the user based on the learned context of the environment reads on “the levels of user and environment adherence”. Modifying the property settings of the controllable device based on the user states reads on “to make set point adjustments and interact with the users”.]
Calculate the dynamic user and environment profiles using AI techniques, (Saxena: [0027] “An interactive device controller is disclosed. For example, network connected smart devices of a deployment environment are controlled autonomously using a controller hub that anticipates needs of a user and automatically controls smart devices without requiring the user to manually operate a complex set of the smart devices in a remote control fashion. The controller hub may anticipate needs of the user by applying machine learning, specified preferences of the user, and/or automation rules to detected sensor inputs (e.g., inputs from camera, microphone, motion detector, etc.).”; [0055] “The shown signal aggregators take one or more of the input signals and output a corresponding contextual input (e.g., water sound detected in the kitchen, a female person in the kitchen, etc.). By using the signal aggregators, sensor data from various different sensors can be aggregated together to output a combined cohesive contextual input that provides higher semantic level context to otherwise raw sensor data. For example, portions of [The activity state of the user and environment reads on “environment profiles”, and using neural network or machine learning reads on “using AI techniques”.]
collecting data from the environment through sensors and user data through registrations and interaction with the system. (Saxena: [0029] “In some embodiments, an environment is divided into component regions. Specific context information is associated with each component region. For example, information about spatial geometry, functional properties, and/or acoustic information associated with each component region that has been specified, detected, and/or learned is associated with corresponding component regions. When an input is received (e.g., sensor data), one or more component regions associated with the input are identified and associated context information is obtained. Then using at least the context information, a state (e.g., user activity) in the environment is determined. The determined state of the user may be used to trigger a network connected smart device.”; [0031] In some embodiments, sensor information about one or more states of an environment is received. For [Receiving the sensor data reads on “collecting data”.]
Calculate the user and environment adherence levels. (Saxena: [0031] “In some embodiments, sensor information about one or more states of an environment is received. For example, sensors are located in an enclosed physical location (e.g., home, building, etc.) and sensor inputs are received for analysis to determine various states of the environment (e.g., state of devices, temperature, humidity, brightness, motion, states of one or more humans or animals in the environment, etc.). In some embodiments, one or more states are associated with a measure of certainty that the state is correct based on the received sensor inputs. In some embodiments, the one or more states are determined using context information about one or more component regions associated with the sensor information.”; [0056] “Each of the shown universal activity prediction models takes one or more of the appropriate contextual inputs and contributes in outputting a probability of detection for one or more candidate detected activities. For example, a probability that “washing dishes in the kitchen” activity has been detected is determined. Based on the calculated probabilities of the different candidate detected activities, one or more of the candidate activities are selected as being detected (e.g., meets a threshold criteria).”) [Determining the activities in of the environment, which includes and affects the user in the environment, based on contextual inputs, along with determining probabilities reads on “Calculate the user and environment adherence levels”.]
Acting on the system to improve adherence levels, deliver insights, graphic interface built with graphical elements with results, and interact with the user, (Saxena: [0030] “However in certain situations, it may be difficult to definitively determine that an action to control a smart device (e.g., turn on a lightbulb) should be performed. For example, it may be difficult to definitively determine a state of a user (e.g., current action being performed by a user) given sensor inputs (e.g., camera image) when the action is triggered by the state of the user. In some embodiments, rather than simply perform or not perform the action, the user is prompted to confirm whether the action should be performed. For example, the action has been automatically identified (e.g., user has not specifically requested that the action be performed but the system has automatically identified the action as desirable) by the system to be potentially performed in anticipating needs of the user. However because the system is not sufficiently sure the action should be performed given the uncertainty in analysis results of sensor inputs, the system prompts the user via an audio output of a speaker whether the system should perform the action. If the user confirms that the action should be performed, the action is performed.”; [0151] “If at 706 it is determined that the output handling type of the selected output does not correspond to providing the warning indication that the action will be performed, at 708, it is determined whether the output handling type of the selected output corresponds to inquiring a user whether to perform the action. If at 708 it is determined that the output handling type of the selected output does correspond to inquiring whether to perform the action, at 716, a user interactive inquiry is sent to the user to inquire whether to perform the action. The inquiry may be sent via a visual inquiry (e.g., turn on lights, flash lights, change light color, inquiry on an electronic [Prompting the user for user input reads on “interact with the user”. The automatically identifying the action when the situation for change/action arises reads on “to improve adherence level, deliver insight”. Providing the user with graph model templates for interaction with the user reads on “graphic interface built with graphical elements, and the specified portion of the graph model instance reads on “results”.]
restarting the process whenever there is a new comfort adjustment request, recalculating the dynamic user and environment profiles, and so on.  (Saxena: [0029] “In some embodiments, an environment is divided into component regions. Specific context information is associated with each component region. For example, information about spatial geometry, functional properties, and/or acoustic information associated with each component region that has been specified, detected, and/or learned is associated with corresponding component regions. When an input is received (e.g., sensor data), one or more component regions associated with the input are identified and associated context information is obtained. Then using at least the context information, a state (e.g., user activity) in the environment is determined. The determined state of the user may be used to trigger a network connected smart device.”; [0048] “In some embodiments, in response to detecting an event, an output response 312, candidate states of an actual state are determined. For example, candidate states that may correspond to a newly received sensor data are identified. In some embodiments, the candidate states are possible states of an actual current state of a subject (e.g., human, animal, pet, robot, other living or non-living object, etc.). For example, because the exact current state (e.g., location and activity currently being performed) of a subject may be difficult to determine from sensor data with complete accuracy, candidates states (e.g., each candidate state including a location component and an activity component) for a subject are identified.” [0088] “In some embodiments, determining the candidate states includes identifying all possible states that can be associated with the received sensor data. For example, all possible predefined activities of a subject that can be identified using data from a camera are identified. In some embodiments, determining the candidate states includes identifying the most likely candidate states. For example, rather than identifying all possible states, the most likely candidate states are identified. In some embodiments, the most likely candidate states are identified by analyzing associated sensor data received in 202 of FIG. 2A, 212 of FIG. 2B, and/or 222 of FIG. 2C. In some embodiments, determining the candidate states includes [Any change in the user or the environment state reads on ”a new comfort adjustment request”, and continuously monitoring and receiving inputs to determine the new user state and the environment state reads on “recalculating the dynamic user and environment profiles”.]

Regarding claim 15, Saxena teaches all the features of claim 14.
Saxena further teaches:
characterized in that AI techniques include the application of strategies, such as Decision Tree, SVM, KNN, Random Forests, Regression Techniques, Genetic Algorithms, Bioinspired Techniques, Artificial Neural Networks, Fuzzy Logic, and NLP techniques to generate artificial intelligence models (AIMs). (Saxena: [0055] “Examples of the signal aggregators include neural networks, aggregation functions, other machine learning models, and rule functions. These signal aggregators can also be learned models that are trained across different deployment environments.”) [The signal aggregators read on “artificial intelligence models (AIMs)”, and the neural networks reads on “such as … Artificial Neural Networks”.]

Regarding claim 16, Saxena teaches all the features of claim 14.
Saxena further teaches:
characterized in that the user adherence level and the environment adherence level are calculated using data from the Registration Process, the Environment Data Collection Process, and the External Data Collection Process, in addition to user feedback in relation to received insights, the environment's comfort use profile, and user preferences as registered during the registration process. (Saxena: figures 2A-2C; [0028] “In some embodiments, context information is utilized in learning and detecting states (e.g., detected user activities) that trigger one or more actions.”; [0062] “In some embodiments, a specification of the component regions of the environment is received. For example, an externally generated specification (e.g., configured by an administrator, detected and generated by an external device, etc.) is received.”; [0138] “For example, a user may indicate a desire to perform any action to increase comfort/satisfaction of the user (e.g., user provides a voice command to “make me happy”), and it is more likely that the action will be performed without qualification (e.g., without warning or user confirmation requirement) given the user's awareness and desire for the system to perform actions to increase user satisfaction.”; [0096] “In some embodiments, the identified states are correlated with corresponding controllable device properties by analyzing a stored history of identified states and controllable device properties to identify controllable device properties that correspond with identified states.”; [0100] “Each received input may indicate corresponding states of one or more subjects (e.g., user location, user activity, user preference, user type, user profile, user category, user proficiently level, user knowledge level, user knowledge of system feature, etc.), devices (e.g., sensor data, controllable device setting, device configuration, etc.), and/or environments (e.g., time, date, weather, humidity, air quality, geographical location, etc.).”) [The user getting detected by sensors reads on “the Registration Process” and “user feedback”. Receiving sensor data (step 222 of figure 2C) reads on “the Environment Data Collection Process”. Receiving the externally generated specification reads on “External Data Collection Process”. The user’s comfort/satisfaction command based on current environment as determined reads on “user feedback in relation to received insight”. The history of identified states and corresponding device properties read on “the environment’s comfort use profile”. The user profile and the user preference upon detecting the user reads on “user preferences as registered …”.]

Regarding claim 17, Saxena teaches all the features of claim 14.
Saxena further teaches:
characterized in that the environment is parameterized and classified according to users' adherence level preferences, generating graphic scales indicating the environment's parameterization and classification, and encouraging interaction between the user and the environment. (Saxena: [0182], figures 11-12 “At 1102, a command is received. In some embodiments, the command is a user command. For example, a user activates a switch or provides an instruction. The user command may be a voice command detected by a microphone. In some embodiments, the command is an automation command (e.g., invoked based on preset or automatically determined rules). In some embodiments, the command is detected. For example, a sensor has been triggered. In some embodiments, the command is not an explicit user command. For example, the command is automatically invoked based on sensor detected environmental properties. In some embodiments, the command is an invocation of a rule. In some embodiments, the command is a discovery of a new rule. In some embodiments, the command is a test command to test an aspect of a device/sensor.”; [0183], figures 9A-9D “At 1104, a graph model of the environment is applied to identify nodes of the graph model that [The command reads on “users’ adherence level preferences”. Modeling of the graph model with hierarchical/classification levels/scales, as illustrated in figures 9A-9D, read on “generating graphic scales indicating …”, and the degree of hierarchy reads on “parameterization and classification”. The graphic model of user device for the user interaction to make adjustments as needed reads on “encouraging interaction between he user and the environment”.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena, in view of Park et al. (US 2016/0147207 A1), hereinafter ‘Park’.

Regarding claim 18, Saxena teaches:
SYSTEM Intelligent environment management, which, along with the ENVIRONMENTAL ADHESION LEVEL MIA AND USERS WITH DYNAMIC PROFILES, calculates the user and environment adherence levels and uses them to make setpoint adjustments and interact with the users; whereas the system comprising: (Saxena: figure 2A-8; [0027] “An interactive device controller is disclosed. For example, network connected smart devices of a deployment environment are controlled autonomously using a controller hub that anticipates needs of a user and automatically controls smart devices without requiring the user to manually operate a complex set of the smart devices in a remote control fashion. The controller hub may anticipate needs of the user by applying machine learning, specified preferences of the user, and/or automation rules to detected sensor inputs (e.g., inputs from camera, microphone, motion detector, etc.).”; [0028] “In some embodiments, context information is utilized in learning and detecting states (e.g., detected user activities) that trigger one or more actions. For example, rather than relying on raw sensor information to learn and detect a state that triggers an appropriate network connected smart device action, detected information from one or more sensors in an environment is analyzed in a context of higher level context information known about the specific environment where the sensors are located (e.g., sensor information combined with associated context information to generate and/or as an input to a prediction model). This allows sensor data to be interpreted as contextual events that are used by one or more models to detect a state/activity of a user. By using the higher level contextual events as inputs to these models, the models can be used across various different environments by using various different mappers/translators for different sensor data of the different environments.”; [0080] “In some embodiments, an optimization function is utilized to modify a property of a controllable device. For example, at each periodic interval, state inputs are received (e.g., user states, device/sensor states, environmental states, states of 214, etc.) and utilized to select the optimal property setting of the controllable device given the state inputs.”) [The environment control process as illustrated in figures 2A-8, read on “PROCESS”. The environment condition/state, that is controlled by the smart devices, meeting the needs/preferences of the user based on machine learning of the environment reads on “ENVIRONMENTAL ADHESION LEVEL MIA AND USERS WITH DYNAMIC PROFILES” or “calculates the user and environment adherence levels”. Modifying the property settings of the controllable device based on the user states reads on “to make set point adjustments and interact with the users”.]
A data collection agent configured to collect data from sensors located in the environment to transmit them to the cloud. (Saxena: [0029], figure 2 “In some embodiments, an environment is divided into component regions. Specific context information is associated with each component region. For example, information about spatial geometry, functional properties, and/or acoustic information associated with each component region that has been specified, detected, and/or learned is associated with corresponding component regions. When an input is received (e.g., sensor data), one or more component regions associated with the input are identified and associated context information is obtained. Then using at least the context information, a state (e.g., user activity) in the environment is determined. The determined state of the user may be used to trigger a network connected smart device.”; [0031] In some embodiments, sensor information about one or more states of an environment is received. For example, sensors are located in an enclosed physical location (e.g., home, building, etc.) and sensor inputs are received for analysis to determine various states of the environment (e.g., state of devices, temperature, humidity, brightness, motion, states of one or more humans or animals in the environment, etc.). In some embodiments, one or more states are associated with a measure of certainty that the state is correct based on the received sensor inputs. In some [Receiving the sensor data reads on “to collect data from sensors”. The rules engine 122, as illustrated in figure 1B, reads on “A data collection agent”, and the rules engine receiving data from the IoT sensors and transmitting to the cloud-based machine learning 120, as illustrated in figure 1B, reads on “to collect … to transmit them to the cloud”.]
A cloud data processor configured to process the dynamic user and environment profile calculations using AI. A cloud data processor configured to process the user and environment adherence level calculations. (Saxena: [0031] “In some embodiments, sensor information about one or more states of an environment is received. For example, sensors are located in an enclosed physical location (e.g., home, building, etc.) and sensor inputs are received for analysis to determine various states of the environment (e.g., state of devices, temperature, humidity, brightness, motion, states of one or more humans or animals in the environment, etc.). In some embodiments, one or more states are associated with a measure of certainty that the state is correct based on the received sensor inputs. In some embodiments, the one or more states are determined using context information about one or more component regions associated with the sensor information.”; [0051], figure 1B “FIG. 1B is a diagram illustrating an embodiment of interactions between components for automatically controlling network connected devices. Cloud-based machine learning module 120 communicates with rules engine 122.”; [0055] “Examples of the signal aggregators include neural networks, aggregation functions, other machine learning models, and rule functions. These signal aggregators can also be learned models that are trained across different deployment environments.”; [0056] “Each of the shown universal activity prediction models takes one or more of the appropriate contextual [Determining the activities in of the environment, which includes and affects the user in the environment, based on contextual inputs, along with determining probabilities using machine learning (e.g., neural network) reads on “to process the … calculations using AI”. The cloud-based machine learning module 120 reads on “A cloud data processor”.]
An actuator configured to adjust the system's setpoint so as to find the best adherence level for both users and environments. (Saxena: [0051] “Rules engine 122 receives input from sensors 124 and controls devices 126.”; [0080] “In some embodiments, an optimization function is utilized to modify a property of a controllable device. For example, at each periodic interval, state inputs are received (e.g., user states, device/sensor states, environmental states, states of 214, etc.) and utilized to select the optimal property setting of the controllable device given the state inputs.”) [Any one of the devices 126 reads on “An actuator”, and controlling the device by selecting optimal property setting reads on “to adjust the system’s setpoint … to find the best …”.]
A user interface configured to interact through a dashboard accessed through the web to request adjustments, send commands, view the status of equipment and systems, and receive insights with visualization of results from images, graphics, text, and voice according to user-defined parameterization, and also an interaction system through APP Mobile application … for requesting adjustments, sending commands, viewing equipment status and systems and receiving insights with visualization of results from images, graphics, text, and voice according to user-defined parameterization. (Saxena: [0030] “However in certain situations, it may be difficult to definitively determine that an action to control a smart device (e.g., turn on a lightbulb) should be performed. For example, it may be difficult to definitively determine a state of a user (e.g., current action being performed by a user) given sensor inputs (e.g., camera image) when the action is triggered by the state of the user. In some embodiments, rather than simply perform or not perform the action, the user is prompted to confirm whether the action should be performed. For example, the action has been automatically identified (e.g., user has not specifically requested that the action be performed but the system has automatically identified the action as desirable) by the system to be potentially performed in anticipating needs of the user. However because the system is not sufficiently sure the action should be performed given the uncertainty in analysis results of sensor inputs, the system prompts the user via an audio output of a speaker whether the system should perform the action. If the user confirms that the action should be performed, the action is performed.”; [0151] “If at 706 it is determined that the output handling type of the selected output does not correspond to providing the warning indication that the action will be performed, at 708, it is determined whether the output handling type of the selected output corresponds to inquiring a user whether to perform the action. If at 708 it is determined that the output handling type of the selected output does correspond to inquiring whether to perform the action, at 716, a user interactive inquiry is sent to the user to inquire whether to perform the action. The inquiry may be sent via a visual inquiry (e.g., turn on lights, flash lights, change light color, inquiry on an electronic display, etc.), an auditory inquiry (e.g., voice question via speakers, audio tone, etc.), an inquiry message (e.g., email, text message, chat message, application notification, etc.), vibration [Prompting the user for user input reads on “interact with the user”. The automatically identifying the action when the situation for change/action arises reads on “to improve adherence level, deliver insight”. Providing the user with graph model templates for interaction with the user reads on “graphic interface built with graphical elements, and the specified portion of the graph model instance reads on “results”.] (Saxena: [0037], figure 1B “Examples of user device 108 include a laptop computer, a smartphone, a tablet computer, a desktop computer, a wearable device, a smartwatch, and any other electronic computing device of a user. In some embodiments, information from user device 108 is provided to server 106 and/or hub 104 to enable automation of devices 102. For example, a GPS location detected by user device 108 is provided to hub 104 and/or server 106 as a sensor input to determine and/or trigger device automation rules.”; [0066], figures 1C and 2B “FIG. 2B is a flowchart illustrating an embodiment of a process for automatically learning and applying control rules. The process of FIG. 2B may be at least in part performed by any device of devices 102, user device 108, hub 104, and/or server 106 of FIG. 1A. In some embodiments, at least a portion of the process of FIG. 2B is performed in 206 of FIG. 2A.”; [0067] “In some embodiments, the sensor data includes data from a user device (e.g., user device 108 of FIG. 1A). For example, data from a sensor on the user device (e.g., location sensor, GPS, accelerometer, heart rate sensor, orientation sensor, microphone, gyroscope, etc.) is received. In [The user device reads on “A user interface”.]

Saxena does not explicitly teach: an interaction system through APP Mobile application, installed on users' smartphones from cloud stores, such as PlayStore and AppleStore.
Park teaches:
an interaction system through APP Mobile application, installed on users' smartphones from cloud stores, such as PlayStore and AppleStore. (Park: [0046] “The user of the mobile device 104 (user of the home appliances 102) accesses the manufacture company server 110 using a communication network and then downloads an application (also referred to as an “appl” or “app”) enabling integrated management of the home appliances 102 present in the home 100 from the manufacture company server 110 and installs the same in the mobile device 104 of the user. Alternatively, when the mobile device 104 includes a Google “Android” operating system, the user downloads an application for integrated management of the home appliances 102 from the Google Play. When the mobile device 104 includes an Apple “iOS” operating system, the user downloads an application for integrated management of the home appliances 102 from the App Store.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saxena and Park before them, to have mobile device download mobile application from application stores.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the user to 

Regarding claim 19, Saxena and Park teach all the features of claim 18.
Saxena further teaches:
characterized in that the user interface executes commands to turn air conditioning and lighting on and off and send a temperature SETPOINT to air conditioning equipment, all of which can be remotely executed manually by the user, automatically through ON/OFF hourly programming, or as a result of the AIMs. (Saxena: [0029] “In some embodiments, an environment is divided into component regions. Specific context information is associated with each component region. For example, information about spatial geometry, functional properties, and/or acoustic information associated with each component region that has been specified, detected, and/or learned is associated with corresponding component regions. When an input is received (e.g., sensor data), one or more component regions associated with the input are identified and associated context information is obtained. Then using at least the context information, a state (e.g., user activity) in the environment is determined. The determined state of the user may be used to trigger a network connected smart device.”; [0030] “However in certain situations, it may be difficult to definitively determine that an action to control a smart device (e.g., turn on a lightbulb) should be performed. For example, it may be difficult to definitively determine a state of a user (e.g., current action being performed by a user) given sensor inputs (e.g., camera image) when the action is triggered by the state of the user. In some [The user confirming to perform the action, which is a result of the learning, reads on “the user interface executes commands … as a result of the AIMs”.]

Regarding claim 20, Saxena and Park teach all the features of claim 18.
Saxena further teaches:
characterized in that the data collection agent is installed in an IoT station and configured to collect, prepare, pre-process, and filter local sensing data for transmission to the cloud in real time, through discrete signals, in current, voltage, wireless, WiFi, local physical data network, data input by the user through cell phones, wearables, speakers, and home assistants, computers, laptops, tablets, and so on. (Saxena: [0036] “In some embodiments, hub 104 and devices 102 have been deployed in the same environment. For [The same environment or the home reads on “an IoT station”, and the dynamically sensing and sharing data to the computing cloud reads on “for transmission to the cloud in real time”.]


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116